Citation Nr: 0605693	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
August 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Denver, Colorado Regional 
Office (RO), which, in pertinent part, denied the veteran 
entitlement to service connections for PTSD. 

In May 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  A transcript of the veteran's testimony 
has been associated with his claims file.

This case was previously before the Board and, in September 
2004, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDINGS OF FACT

1.  The veteran did not serve in combat while in service.

2.  The stressors claimed by the veteran are not corroborated 
by any supporting evidence.

3.  PTSD attributable to an in-service stressor is not 
demonstrated by the competent (medical) evidence.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 5103, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in July 2002 and 
October 2004 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claim, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the July 2002 VCAA notice provided 
to the veteran fulfilled that requirement.      

The Board concludes that the discussions in the RO rating 
decisions, statement of the case (SOC) supplemental 
statements of the case (SSOCs), and numerous letters over the 
years (including the July 2002 and October 2004 VCAA letters) 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOCs and various letters informed him why the 
evidence on file was insufficient to grant the claim; what 
evidence the record revealed; what VA was doing to develop 
the claim; and what information and evidence was needed to 
substantiate his claim.  The VCAA letters specifically 
informed him of what he should do in support of the claim, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was, for the most part, informed to 
submit everything he had with regard to his claim.  

Therefore, the Board finds under the facts of this case 
that,"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical and personnel records, VA treatment records, as well 
as several VA examination reports.  Extensive action has been 
taken to assist the veteran in substantiating his claimed 
stressors, without success.  The veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Service connection

Factual Background

The veteran's DD Form 214, Report of Discharge, and his 
service administrative records do not show that the veteran 
had combat service. The veteran's service medical records, to 
include the veteran's August 1965 medical examination for 
service separation, are negative for complaints, findings, 
and/or diagnosis of any psychiatric condition.

At the time of VA outpatient treatment and examination in the 
mid-1980s, the veteran reported anxiety and depression; no 
findings or diagnosis was made.  He did not link such 
complaints to events of military service.

VA outpatient medical records compiled between November 1999 
and July 2002, show that the veteran presented to a VA 
outpatient treatment facility in November 1999 appearing 
rather anxious and with poor eye contact.  The veteran 
related that he served for four years in the Marine Corps and 
was stationed in Okinawa.  He said that during this time he 
associated with several friends who had agreed to "stick 
together" during their service time.  One however was sent 
to Vietnam and the veteran and the remaining other two 
friends were returned to the States.  The veteran reported 
that he was later discharged several days earlier than his 
two friends, who asked him to stay until they were also 
separated.  He refused and expressed feelings of having 
betrayed these individuals.  He subsequently found out that 
the one friend who had been sent to Vietnam had died there.  
Major depression was diagnosed.

In February 2000, the veteran related to a clinical social 
worker that while stationed in "Guam" he was ordered to 
learn how to drive and was provided a driving instructor from 
another unit.  He said that he was the NCO in charge and in 
this capacity ordered the driver to take them to an area that 
was out of bounds for them. He said that the driver complied 
and that they ended up coming back late.  The veteran said 
that he felt responsible for this and that guilt has been a 
problem ever since.  The diagnosis of major depression was 
continued.

When seen for individual group therapy, in March 2002, the 
veteran related to his VA social worker that when he last 
talked to her in February 2000, he failed to tell her about a 
man that was killed during the incident described during 
their last session.  He said that this individual was struck 
and killed by the vehicle he was in and that he "told the 
others to drag the body of the man back into the field where 
it would be detected later."  He said that they then drove 
back to the base.  The veteran talked of feeling very 
responsible for the death of this man and the decision to 
hide the body rather than risk their own problems.

The veteran was thereafter seen in individual therapy in 
April 2000 by his social worker.  The veteran recalled the 
motor vehicle accident in Okinawa and the death of the man.  
The veteran talked about his inability then and now to see a 
way out of this situation.  PTSD was the diagnostic 
assessment.  

In a statement received in July 2002, the veteran's younger 
brother stated that he noticed that the veteran had some 
difficulty in adjusting to every day life following his 
military service.  He further stated that one day the veteran 
just snapped and departed for Okinawa  saying he had to do 
this "otherwise my conscience won't let me live with it."  
He reported that the veteran never talked about what happened 
to precipitate this departure.  A statement received from 
another brother in July 2002, reported that they had been 
discharged from service at the same time and stayed 
unemployed for a few months thereafter.  He stated that the 
veteran never talked about the service, just stayed quiet.  
He added that about a year or so later the veteran told him 
that he was going to Okinawa "and that you will never see me 
again."  He added that several years later the veteran 
returned with a wife and child and seemed to settle down but 
"you could still tell something was bothering him."

The veteran was afforded a VA psychiatric examination in 
August 2002.  It was noted by his examiner that the veteran 
had been receiving supportive psychotherapy by VA since 1999 
and that his working diagnosis has been PTSD.  The examiner 
noted that the veteran had been in the Marine Corp and served 
in Okinawa as well as stateside.  He further noted that after 
service the veteran returned to the Far East and was in 
Vietnam from 1968 to 1975 where he worked for a civilian 
contractor who was training Vietnamese to use construction 
equipment.  He noted that the veteran traveled a lot in 
country and saw some minor action and was never injured nor 
did he knowingly kill or injure anybody.  The examiner stated 
that the veteran's stressor occurred in 1964 when he was in 
Okinawa riding as a passenger in a three-quarter ton truck 
with three other men.  He said that an Okinawan farmer 
suddenly emerged from the fields in front of the truck and 
the truck ran over him.  He further stated that they dragged 
the victim's body into the adjacent field and dumped him.  He 
expressed that as he was the senior person in the vehicle 
that he felt that the accident and the subsequent cover-up 
was his responsibility.  He said that he felt guilty about 
this incident ever since and that he thinks about it day and 
night.  Following a mental status examination, PTSD was 
diagnosed.  The examiner commented that there was no question 
in his opinion that the veteran suffers from moderate to 
severe PTSD.  He stated that the veteran's PTSD had been 
ongoing for decades. 

In a July 2002 statement the veteran reported that, in 
addition to the stressor involving his presence in a vehicle 
that hit and killed an Okinawa civilian, he was a victim of a 
sexual assault while stationed in California in February 
1963.

The veteran's treatment at a VA Mental Health Clinic was 
documented in a letter dated in March 2003, and signed by the 
veteran's VA treating psychiatrist and his social worker.  
This letter related that, while the veteran was stationed in 
California in 1963. he befriended three other Marines who he 
later found out were involved in homosexual activities.  He 
said that while he never participated, he was later called in 
for questioning regarding the activities of these other 
Marines.  These three individuals were later incarcerated for 
six months and that they believed that the veteran told the 
authorities something that contributed to their incarceration 
and, thus, were threatening to the veteran.  He was finally 
able to get a transfer to Okinawa in October 1963 and while 
there, he and three others were in a jeep that struck and 
killed a local farmer.  The letter went on to describe the 
veteran's mental condition and noted that he had a diagnosis 
of PTSD.

At his hearing in May 2004 the veteran described homosexual 
advances made to him by three other Marines while stationed 
in California and subsequent threats upon his well being made 
by these individuals.  He further described being a passenger 
in a jeep with three other individuals while stationed in 
Okinawa that struck and killed a civilian and his involvement 
in dumping the body in an adjacent cornfield.  He said after 
this incident he along with the other three individuals 
involved sought a transfer to Vietnam.  He said that his 
transfer was refused but that the other three left for 
Vietnam and two of them were killed.  He said he subsequently 
exhibited a breakdown in his behavior, becoming involved in a 
fight, contacting venereal disease, and attempting suicide by 
cutting his wrist.

The veteran was awarded Social Security Administration (SSA) 
disability benefits by a SSA Administrative Law Judge in 
August 2004. It was noted in the decision as a "Finding" 
that the medical evidence established that the veteran had 
severe impairment due to a rotator cuff injury, an anxiety 
disorder, and PTSD.

VA outpatient progress notes compiled between March 2003 and 
October 2004 show that the veteran continued to receive 
individual psychotherapy for problems related to a diagnosis 
of PTSD.        

In a letter dated in March 2005, the Headquarters U. S. 
Marine Corps Personnel Management Support Branch was 
requested by the RO to provide any documentation referable to 
the two stressor events alleged by the veteran in connection 
with his claim for PTSD.  

In a reply letter dated in March 2005, the Marine Corps 
Personnel Management Support Branch reported that the 
information supplied by the veteran relative to his alleged 
stressors was insufficient for conducting any meaningful 
research.  It was added that anecdotal incidents, although 
they may be true, are not researchable.  It was further 
stated that in order to be researched, incidents must be 
reported and documented and that civilian incidents are 
seldom in the records.

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2005).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

The evidence indicates that the veteran did not receive any 
awards or decorations for valor, combat experience, combat 
injuries, or otherwise show that he had actual combat with 
the enemy.  The veteran does not contend otherwise.  Further 
his DD Form 214 shows no certificate or awards denoting 
participation in combat, and his military occupational 
specialty (procurement supply man) does not suggest that he 
served in combat.  The Board finds, therefore, that the 
veteran did not participate in combat while in service and 
that corroborating evidence of the claimed events having 
actually occurred is required to support his claim.  Doranv. 
Brown, 6 Vet. App. 283 (1994).

The veteran alleges that his involvement in a vehicle 
accident while serving in Okinawa that resulted in the death 
of a civilian and a homosexual advance on his person by 
fellow service members caused his PTSD.  Neither of these 
events are documented or otherwise suggested by his 
contemporaneous service medical and/or personnel records.  
Furthermore the veteran has not been able to provide any 
verification of the events he alleges.  Her personal accounts 
of his stressful experiences while in the military are not 
independently supported and his accounts of events are 
unverifiable.  Here the Board observes that an attempt to 
corroborate the veteran's alleged stressors by his service 
department was unsuccessful due to the anecdotal nature of 
the stressors (neither stressor having been reported or 
documented by the veteran in service).  The Board finds, 
therefore, that the claim is not supported by corroborating 
evidence that the veteran's alleged in-service stressors 
occurred. 

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay 
person is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the appellant 
does not have the medical expertise to diagnose PTSD and 
relate it to described incidents during service.  
The medical evidence reflects a diagnosis of PTSD, which has 
been attributed to the veteran's alleged experiences in 
service.  The diagnosis was, however, based on the veteran's 
reported history that is not supported by any corroborating 
evidence.  Because the diagnosis was based on reported 
history, rather than documented history, the medical evidence 
reflecting that diagnosis is not probative for the purpose of 
adjudicating the veteran's claim for service connection for 
PTSD.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a 
medical opinion that is based on the veteran's recitation of 
service history, and not his documented history, is not 
probative).

In summary, the evidence shows that the veteran did not serve 
in combat, and his claimed stressors are not corroborated by 
credible supporting evidence.  In addition, because his 
claimed stressors are not corroborated, a substantiated 
diagnosis of PTSD has not been established.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

Here, it is not shown that the diagnosis of PTSD documented 
in the medical record was predicated on a stressor 
experienced in service.  Consequently, service connection for 
PTSD is not warranted.

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection, such statue is not for application in 
this case.




ORDER

Service connection for PTSD is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


